Citation Nr: 1416838	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  06-07 150A	)	DATE
	)
	)
Aa
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for deep venous thrombosis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The appellant served on active duty for training from October 1968 to November 1968 with the Army National Guard. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Board remanded this matter for a videoconference hearing before a Veterans Law Judge pursuant to the provisions of 38 U.S.C.A. § 7107(e).  The RO scheduled the appellant for a hearing in August in 2013, but the appellant did not appear at the hearing.  

In September 2013, the Board remanded this matter again for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board finds that a remand is necessary to obtain outstanding records.  In the September 2013 remand, the Board noted that the September 2005 statement from K. Laster, D.C., indicated that the appellant had been treated for five years prior by VA, including a psychiatrist for PTSD and bipolar disorder.  Although the AMC requested records from both the Long Beach and West Los Angeles VA Medical Centers (VAMCs), K. Laster indicated that the appellant received treatment from the West Los Angeles "VETERANS CENTER".  As such, to ensure that all possible VA medical records have been obtained, the AOJ should confirm whether or not there are any outstanding records with the West Los Angeles Vet Center.  Additionally, while on remand, VA treatment records from the Greater Los Angeles Health Care System and the Long Beach Health Care System (from April 2013 to the present) should also be obtained for consideration in the appeal.

Additionally, a January 25, 2006 VA psychiatrist record documents that the appellant was seeking help with both his PTSD service connection claim and a claim for Social Security Administration (SSA) disability benefits.  As such, a remand is necessary in order to obtain any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The appellant signed VA Forms 21-4142s in March 2006 and October 2013, which authorized VA to obtain the records of a K.L., D.C, in Burbank, California.  As this matter is being remanded again, the AOJ should again attempt to obtain such records.  38 U.S.C.A. § 5103(A)(b); 38 C.F.R. § 3.159(c)(1).

In regards to the PTSD claim, the Board notes that additional development is necessary.  Specifically, although the AOJ attempted to verify the appellant's claimed stressor of being kidnapped (October 2008 VA Memorandum), the AOJ has not yet attempted to verify the appellant's second claimed stressor of being beaten by his fellow soldiers because they believed he carried meningitis (October 26, 2005 VA medical record).  As such, the AOJ should request additional stressor information and take any appropriate action to verify such a stressor.

Also, in Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304(f)(3) places a heightened burden of notification on VA in claims for service connection for PTSD based on in-service personal assault. Although the RO provided specific PTSD notice, including in April 2005, it did not provide the full notification outlined by the Court. This notification must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  (A) The agency of original jurisdiction (AOJ) should send the appellant notice consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), and include notice that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence. The letter shall also notify him that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" under § 3.304(f)(3).

(B)  The appellant should be given another opportunity to identify any claimed in-service PTSD stressors, including those that he did not previously provide to the AOJ (such as his claimed physical assault by other service members because they believed that he was a meningitis carrier).  

(C)  The appellant should also be given an opportunity to identify any non-VA healthcare provider who treated the appellant for a claimed disorder, to include K. Laster, D.C.  

All reasonable attempts should be made to obtain any such records identified by the appellant, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  (A) The AOJ should obtain VA treatment records from the:  (i) Greater Los Angeles Health Care System (from April 2013 to the present), the (ii) Long Beach Health Care System (from April 2013 to the present) and (iii) any West Los Angeles Vet Center that may exist.

(B) The AOJ should also obtain any SSA disability claim records.   

All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Following the appellant's response to directive #1(B) (regarding stressor identification), the AOJ should undertake any necessary development to verify any of his claimed stressors.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (including VA examination(s), if warranted), the AOJ should readjudicate each claim remaining on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the AOJ's last adjudication of the claims) and legal authority.  

6.  If the benefit sought is not granted, the AOJ should furnish the appellant a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



